As filed with the Securities and Exchange Commission on February 24, 2016 Registration Statement No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 HubSpot, Inc. (Exact name of registrant as specified in its charter) Delaware 20-2632791 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) HubSpot, Inc. 25 First Street, 2nd FloorCambridge, Massachusetts 02141(888) 482-7768 (Address of principal executive offices)
